DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
Applicant’s election without traverse of claims 1-13 and 28, in the reply filed on 3/7/2022 is acknowledged.
Claims 14-27 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/7/2022.

Status of Claims
This Office Action is in response to the application filed on 8/5/2019. Claims 1-13 and 28 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/5/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Figure 4 and Figure 5 depict the electrodes 62 and 64 as being positioned after the cutter bar 18, with respect to the operational direction of the machine, so that the electrodes will come into contact with cut grass.  However, upon viewing Figure 2, Figure 2A, and Figure 2B, the electrode(s) are depicted as being in front of the cutter bar 18, relative to the operational direction of the machine.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-13 and 28 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 states “…system comprising: first and second electrodes…a controller in electrical communication with said electrode…”  which renders the claim indefinite because it is unclear which of the two electrodes the controller is in electrical communication with.
The term “downstream” in claim 28 is a relative term which renders the claim indefinite. The term “downstream” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Page 7 of 11 of the instant Specification describes the electrodes as “…positioned downstream from the cutter bar 18, meaning that they are behind the cutter bar 18…” which conforms with Figure 4.  However, upon viewing Figure 2, the electrodes 62 and 64 are depicted as being in front of the cutter bar, relative to the operational direction of the machine.  It is unclear how the electrodes are positioned with respect to the cutter bar, relative to the operational direction of the machine.
Claims 9-13 are also rejected since the claims are dependent on a previously rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota Yosuke (JP-H0974818A; hereinafter Yosuke; citations based on attached translation).
Regarding claim 1, Yosuke discloses a system for determining the cut quality of a crop by a harvester (see Yosuke at least Abs), said system comprising: 
an electrode positionable on said harvester (see Yosuke at least Fig 4; electrode 6b), said electrode being electrically insulated from said harvester (see Yosuke at least [0032] and Fig 8); 
a voltage source applying a voltage difference between said electrode and said harvester (see Yosuke at least [0017] where voltage is applied to unit 6 and not to the mower/harvester.  Since the electrode is electrically insulated, the voltage difference between the electrode and harvester is directly proportional to the output of the electrode)
a controller in electrical communication with said electrode and said harvester (see Yosuke at least [0012], [0018], Fig 1; boundary recognition unit), … generate signals indicative of said electrical parameter (see Yosuke at least [0012] and [0018]), wherein said signals are a measure of cut quality of said crop by said harvester (see Yosuke at least [0018]-[0019], [0026], and Fig 4).
While Yosuke explicitly discloses the above information, Yosuke does not appear to explicitly disclose …said controller being adapted to measure an electrical parameter between said electrode and said harvester…
However, Yosuke does describe signals sent from the electrode unit to the boundary detection unit, these signals being representative of the height of grass below the mower.  The signals may either indicate an “L signal” or an “H signal”, alluding to the necessity of measurement, where a signal is proportional to an output value.  Additionally,
…said controller being adapted to measure an electrical parameter between said electrode and said harvester (see Yosuke at least [0012], [0017]-[0018], and Fig 1 where voltage is applied to unit 6 and not to the mower/harvester.  Since the electrode is electrically insulated, the electrical parameter between the electrode and harvester is directly proportional to the output of the electrode, said output being representative of grass height below the mower)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller as disclosed by Yosuke with measurements representative of an electrical parameter as taught by Yosuke to indicate the detection of a crop that is in contact with the sensor(s) of the harvester (see Yosuke at least col 2 lines 3-18).
Regarding claim 5, Yosuke discloses the system according to claim 1, wherein said electrode comprises an elongate electrical conductor (see Yosuke at least [0032] and Fig 8).

Claims 2, 4, 8, 10-11, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yosuke in view of Stanley B. Kita (US-3,425,197; hereinafter Kita; already of record).
Regarding claim 2, Yosuke discloses the system according to claim 1, wherein said controller measures said electrical parameter between said electrode and … said harvester (see Yosuke at least [0017] where voltage is supplied to unit 6 and not to the mower/harvester.  Since the electrodes are electrically insulated, the electrical parameter between the electrode and harvester is directly proportional to the output of the electrode).
However, Yosuke does not explicitly disclose … measures said electrical parameter between said electrode and a frame of said harvester…
Kita, in the same field of endeavor, teaches …measures said electrical parameter between said electrode and a frame of said harvester (see Kita at least col 2 lines 38-50 and col 4 lines 53-60, which teaches an electrical plant sensor 41 attached frame 21, the electrical plant sensor 41 used to measure an electrical parameter between conductor 42 and member 44 which is part of the frame)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Yosuke with a frame as taught by Kita to provide structural detail in addition to functional insight to the harvester provided in the disclosure of Yosuke (see Kita at least col 2 lines 38-50).
Regarding claim 4, Yosuke discloses the system according to claim 1.  However, Yosuke does not explicitly disclose said electrical parameter comprises a current between said electrode and said harvester.
Kita, in the same field of endeavor, teaches said electrical parameter comprises a current between said electrode and said harvester (see Kita at least  col 3 lines 17-33 and col 4 lines 22-32 which describe electrode 42 and 43 being insulted and connected to a battery which is part of the harvester, therefore the current between the electrode and the battery/harvester may be measured directly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Yosuke with Kita with a current between the electrode and harvester as taught by Kita to provide a fully automatic mowing machine that utilizes electrode signals for steering said machine (see Kita at least col 1 lines 26-28 and col 2 lines 9-18).
Regarding claim 8, Yosuke discloses a system for determining the cut quality of a crop by a harvester (see Yosuke at least Abs), said system comprising: 
first and second electrodes positionable in spaced relation on said harvester (see Yosuke at least Fig 4; electrodes 6b), said electrodes being electrically insulated from one another and from said harvester (see Yosuke at least [0032] and Fig 8); 
a voltage source applying a voltage (see Yosuke at least [0017] and Fig 2 supply voltage Vcc) … 
a controller in electrical communication with said electrode (see Yosuke at least [0012], [0018], Fig 1; boundary recognition unit), said controller being adapted to measure an electrical parameter between said first electrode and said harvester (see Yosuke at least [0012], [0017]-[0018], and Fig 1 where voltage is supplied to unit 6 and not to the mower/harvester.  Since the electrodes are electrically insulated, the electrical parameter between the electrode and harvester is directly proportional to the output of the electrode, said output being representative of grass height below the mower) and generate signals indicative of said electrical parameter (see Yosuke at least [0012] and [0018]), wherein said signals are a measure of cut quality of said crop by said harvester (see Yosuke at least [0018]-[0019], [0026], and Fig 4).
However, Yosuke does not explicitly disclose the following:
…applying a voltage difference between said first and second electrodes…
Kita, in the same field of endeavor, teaches the following:
…applying a voltage difference between said first and second electrodes (see Kita at least col 4 lines 22-26, Fig 3, col 4 lines 33-45, Fig 5, col 4 lines 53-60)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the voltage source as disclosed by Yosuke with an electrode configuration as taught by Kita to provide a fully automatic mowing machine that utilizes electrode signals for steering said machine (see Kita at least col 1 lines 26-28 and col 2 lines 9-18).
Regarding claim 10, Yosuke in view of Kita teach the system according to claim 8, wherein said electrical parameter comprises a current between said first and second electrodes (see Kita at least col 4 lines 22-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electrical parameter as taught by Yosuke in view of Kita with a current between electrodes as taught by Kita to provide a fully automatic mowing machine that utilizes electrode signals for steering said machine (see Kita at least col 1 lines 26-28 and col 2 lines 9-18).
Regarding claim 11, Yosuke in view of Kita teach the system according to claim 8, wherein said first and second electrodes comprise first and second elongate electrical conductors (see Yosuke at least [0032] and Fig 8).
Regarding claim 28, Yosuke discloses a harvester for cutting a crop (see Yosuke at least Abs), said harvester comprising: 
…
a cutter bar mounted on said …[harvester]… a plurality of cutting elements being mounted on said cutter bar (see Yosuke at least [0015] and Fig 4; mower 4 and cutting blades 4a mounted to vehicle body); 
first and second electrodes mounted in spaced relation on said frame downstream from said cutter bar (see Yosuke at least Fig 4 and Fig 8), said electrodes being electrically insulated from one another and from said frame (see Yosuke at least [0032] and Fig 8), said electrodes facing stubble of said crop (see Yosuke at least [0017] and Fig 1); 
a voltage source applying a voltage (see Yosuke at least [0017] and Fig 2 supply voltage Vcc) … 
a controller in electrical communication with said first and second electrodes (see Yosuke at least [0012], [0018], Fig 1; boundary recognition unit), said controller being adapted to measure an electrical parameter (see Yosuke at least [0012], [0017]-[0018], and Fig 1) … and generate signals indicative of said electrical parameter (see Yosuke at least [0012] and [0018]), wherein said signals are a measure of cut quality of said crop by said harvester (see Yosuke at least [0018]-[0019], [0026], and Fig 4).
However, Yosuke does not explicitly disclose the following:
…a frame…
…applying a voltage difference between said first and second electrodes…
…measure an electrical parameter between said first and second electrodes…
Kita, in the same field of endeavor, teaches the following:
…a frame (see Kita at least col 2 lines 38-50)…
…applying a voltage difference between said first and second electrodes (see Kita at least col 4 lines 22-26, Fig 3, col 4 lines 33-45, Fig 5, col 4 lines 53-60)…
…measure an electrical parameter between said first and second electrodes (see Kita at least col 4 line 53 – col 5 line 22, where an electrical parameter is measured between electrodes by way of determining a steering operation of the mower, the ratios between steering and electrical parameter being directly proportional)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the harvester as disclosed by Yosuke with an electrode configuration as taught by Kita to provide a fully automatic mowing machine that utilizes electrode signals for steering said machine (see Kita at least col 1 lines 26-28 and col 2 lines 9-18).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yosuke in view of Harkcom et al. (US-2004/0056845; hereinafter Harkcom).
Regarding claim 3, Yosuke discloses the system according to claim 1.  However, Yosuke does not explicitly disclose said electrical parameter comprises a voltage drop across said electrode and said harvester.
Harkcom, in the same field of endeavor, teaches said electrical parameter comprises a voltage drop across said electrode and said harvester (see Harkcom at least [0035] which explains how a voltage drop occurs upon a proximity sensor, such as the electrode described herein, has an object within a close proximity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Yosuke with characteristics describing the electrical properties of proximity sensors as taught by Harkcom to provide further insight to proximity sensors, such as how an object is detected (see Harkcom at least [0003] and [0035]).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yosuke in view of Milano et al. (US-2018/0271016; hereinafter Milano).
Regarding claim 6, Yosuke discloses the system according to claim 5.  However, Yosuke does not explicitly disclose a shroud surrounding a portion of said elongate electrical conductor.
Milano, in the same field of endeavor, teaches a shroud surrounding a portion of said elongate electrical conductor (see Milano at least [0091] and Fig 5A-5B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical conductor as disclosed by Yosuke with a shroud as taught by Milano to protect the components of the harvester from dirt or crop waste (see Milano at least [0010]-[0011]). 
Regarding claim 7, Yosuke discloses the system according to claim 1.  However, Yosuke does not explicitly disclose a display device in communication with said controller, said display device adapted to receive said signals from said controller and display said signals to an operator of said harvester.
Milano, in the same field of endeavor, teaches a display device in communication with said controller (see Milano at least [0075] and Fig 4B), said display device adapted to receive said signals from said controller (see Milano at least [0075], [0066], and [0069]) and display said signals to an operator of said harvester (see Milano at least [0075] and Fig 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Yosuke with a display device as taught by Milano so that an operator may track the data indicative of the machine’s current status (see Milano at least [0075]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yosuke in view of Kita, as applied to claim 8 above, and further in view of Harkcom.
Regarding claim 9, Yosuke in view of Kita teach the system according to claim 8.  However, neither Yosuke nor Kita explicitly disclose or teach said electrical parameter comprises a voltage drop across said first and second electrodes.
Harkcom, in the same field of endeavor, teaches said electrical parameter comprises a voltage drop across said first and second electrodes (see Harkcom at least [0035] which explains how a voltage drop occurs upon a proximity sensor, such as the electrodes described herein, has an object within a close proximity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Yosuke in view of Kita with characteristics describing the electrical properties of proximity sensors as taught by Harkcom to provide further insight to proximity sensors, such as how an object is detected (see Harkcom at least [0003] and [0035]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yosuke in view of Kita as applied to claim 8 above, and further in view of Milano.
Regarding claim 12, Yosuke in view of Kita teach the system according to claim 11.  However, neither Yosuke nor Kita explicitly disclose or teach a shroud surrounding a portion of said first and second elongate electrical conductors.
Milano, in the same field of endeavor, teaches a shroud surrounding a portion of said first and second elongate electrical conductors (see Milano at least [0091] and Fig 5A-5B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical conductors as taught by Yosuke in view of Kita with a shroud as taught by Milano to protect the components of the harvester from dirt or crop waste (see Milano at least [0010]-[0011]).
Regarding claim 13, Yosuke in view of Kita teach the system according to claim 8.  However, neither Yosuke nor Kita explicitly disclose or teach a display device in communication with said controller, said display device adapted to receive said signals from said controller and display said signals to an operator of said harvester.
Milano, in the same field of endeavor, teaches a display device in communication with said controller (see Milano at least [0075] and Fig 4B), said display device adapted to receive said signals from said controller (see Milano at least [0075], [0066], and [0069]) and display said signals to an operator of said harvester (see Milano at least [0075] and Fig 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Yosuke in view of Kita with a display device as taught by Milano so that an operator may track the data indicative of the machine’s current status (see Milano at least [0075]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nonogaki (US-2012/0112767) provides details to capacitive proximity sensors, such as the electrodes utilized in the instant application.
Gale (US-5,299,413) discloses a harvester similar to that in the instant application, which includes sensors that detect a crop height and adjust an operating parameter of the harvester in response to the sensor readings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        6/6/2022